BRITT, Judge.
The only assignment of error that defendant brings forward and argues in his brief is that the trial judge erred in denying defendant’s motion for a postponement of his trial. The reason stated for the motion was that just before defendant’s case was called for trial, another defendant, represented by the same attorney who represented defendant, had been tried on a charge of escape and convicted; that some of the same jurors who had served in the trial of the other case would be called to serve in the trial of defendant’s case. We find no merit in this assignment.
Rulings on motions for postponement of trials and competency of jurors are discretionary with the trial judge and will not be reviewed absent a showing of abuse of discretion or an error of law. G.S. 9-14; State v. Watson, 281 N.C. 221, 188 S.E. 2d 289 (1972) ; State v. Strickland, 229 N.C. 201, 49 S.E. 2d 469 (1948). We hold that under the facts appearing in this case, defendant was not entitled to a continuance as a matter of law and the court did not abuse its discretion in denying the motion. See State v. Martin, 21 N.C. App. 645, 205 S.E. 2d 583 (1974) ; and State v. Haltom, 19 N.C. App. 646, 199 S.E. 2d 708 (1973).
No error.
Judges Morris and Clark concur.